MEMORANDUM OPINION
                                         No. 04-10-00829-CV

                            IN THE INTEREST OF E.V., et al., Children

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-PA-02036
                         The Honorable Renée F. McElhaney, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 5, 2011

DISMISSED FOR WANT OF PROSECUTION

           The clerk’s record was due to be filed in this appeal on October 22, 2010. The trial court

clerk filed a notification of late clerk’s record stating that the clerk’s record had not been filed

because appellant had failed to pay or make arrangements to pay the clerk’s fee for preparing the

record and that appellant is not entitled to appeal without paying the fee. On December 7, 2010,

we ordered appellant to provide written proof to this court no later than December 17, 2010, that

either (1) the clerk’s fee had been paid or arrangements had been made to pay the clerk’s fee; or

(2) appellant is entitled to appeal without paying the clerk’s fee. Our order stated that if

appellant failed to respond within the time provided, this appeal would be dismissed for want of
                                                                                 04-10-00829-CV


prosecution. See TEX. R. APP. P. 37.3(b). Appellant failed to respond to our order. Accordingly,

this appeal is dismissed for want of prosecution.

                                                    PER CURIAM




                                               -2-